254 Kan. 767 (1994)
869 P.2d 631
KANSAS HUMAN RIGHTS COMMISSION, Appellant,
v.
TOPEKA GOLF ASSOCIATION, a/k/a TOPEKA MEN'S GOLF ASSOCIATION, and ITS REPRESENTATIVES, Appellee.
No. 69,029
Supreme Court of Kansas.
Opinion filed March 4, 1994.
Judy Fowler, senior legal counsel, of Kansas Human Rights Commission, of Wichita, argued the cause and was on the brief for appellant.
William E. Enright, of Scott, Quinlan & Hecht, of Topeka, argued the cause and was on the brief for appellee.
The opinion of the court was delivered by
DAVIS, J.:
The Kansas Human Rights Commission appealed from a ruling of the trial court that the Topeka Golf Association was a nonprofit social association or corporation exempt from the provisions of the Kansas Act Against Discrimination, K.S.A. 44-1001 et seq. The trial court concluded that the Commission had no jurisdiction to enforce a fine imposed by Commission order against the Topeka Golf Association for gender discrimination against Ms. Kelly Muxlow. In a published opinion by Judge Lewis, a unanimous panel of the Court of Appeals affirmed. Kansas Human Rights Comm'n v. Topeka Golf Ass'n, 18 Kan. App.2d 581, 856 P.2d 515 (1993).
We have reviewed the briefs, arguments, and the record in this case, and we conclude the Court of Appeals was correct. We adopt the opinion of the Court of Appeals and affirm both the district court and the Court of Appeals.
Affirmed.